Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matscheko et al. (US 2012/0193172) in view of Fukukawa (US 2011/0100252).
Matscheko et al. show a vertical transfer device having a transfer unit 1 for picking up an article, a linear motor located on a side portion 2 of the transfer unit to move the transfer unit, the linear motor includes a driving unit 4, 5 located on side portion 2, a rail unit 3 located apart from the mover portion of the drive unit, a plurality of magnet portions 5 and the transfer unit is moved along the rail 3 by a thrust force of the mover and the magnet portion.  Not shown are the magnet portions 5 as being on the rail and a coil on the side portion 2.  However, shown by Fukukawa is a rail 11 having magnets 33 and a mover 12 which has coils 34b.  To merely arrange a linear motor in an opposite manner would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as the linear motor will perform in the exact same manner and this arrangement is well known and conventional in the art.
Re claim 2, Matscheko et al. show spaced apart driving units 4, 5 spaced along the transfer unit by a predetermined distance.

Re claim 9, an air gap or bearing is created between the mover and the rail.
Allowable Subject Matter
Claims 3-6, 8, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hon et al. (US 9,729,039) and Takagi (US 9,365,354) teach a mover having coils which runs along a rail having magnets.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R BIDWELL whose telephone number is (571)272-6910. The examiner can normally be reached on Monday-Friday from 8 to 4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford, can be reached at telephone number (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                       01/07/2022